       Case 2:21-cr-00007-MCE Document 88 Filed 02/02/21 Page 1 of 1

                                                                          FILED
                        UNITED STATES DISTRICT COURT               February 02, 2021
                       EASTERN DISTRICT OF CALIFORNIA              CLERK, US DISTRICT COURT
                                                                     EASTERN DISTRICT OF
                                                                          CALIFORNIA


UNITED STATES OF AMERICA,
                                                2:21-cr-0007 MCE
                 Plaintiff,

      v.                                             ORDER FOR RELEASE OF
                                                      PERSON IN CUSTODY
LEONARDO FLORES BELTRAN,

                 Defendant.

TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release LEONARDO FLORES

BELTRAN , Case No. 2;21-cr-0007-MCE Charge 21 USC §841(a)(1) and 846 ,

from custody for the following reasons:

                       Release on Personal Recognizance

                       Bail Posted in the Sum of $

                                                                   125,000.00

                                                               secured by property
                          X   Secured Appearance Bond $
                                                               at 7551 32nd

                                                               St.,Sacramento, CA

                              Appearance Bond with 10% Deposit

                              Appearance Bond with Surety

                              Corporate Surety Bail Bond

                              (Other): Under PTS supervision and under the terms
                          X
                              and conditions as stated on the record.

      Issued at Sacramento, California on February 02, 2021 at 2:26 pm____.

                                    By:   /s/ Carolyn K. Delaney

                                          Magistrate Judge Carolyn K. Delaney
